Case 5:16-cv-10444-JEL-MKM ECF No. 1916, PageID.67195 Filed 07/27/21 Page 1 of 7




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


  In re Flint Water Cases.               Judith E. Levy
                                         United States District Judge
  ________________________________/

  This Order Relates To:

  ALL CASES

  ________________________________/

   ORDER AMENDING PROTECTIVE ORDER ON DR. AARON
  SPECHT’S DEPOSITION TRANSCRIPT, GRANTING MOTIONS
    TO FILE UNDER SEAL [1719, 1823, 1837], AND VACATING
              ORDER TO SHOW CAUSE [1718]

       This Order addresses several matters related to the deposition

 transcript of Dr. Aaron Specht, who is an expert for Plaintiffs in the

 bellwether cases. He was deposed on October 15-16, 2020.

       After Dr. Specht’s deposition, on October 21, 2020, the Court heard

 argument from Co-Liaison Counsel for Individual Plaintiffs that the

 deposition included questions about the medical status of four minor

 Plaintiffs. Co-Liaison Counsel requested that the Court enter a protective

 order limiting the dissemination of the transcript. The Court, in its

 discretion and upon a showing of good cause, decided to “issue an order
Case 5:16-cv-10444-JEL-MKM ECF No. 1916, PageID.67196 Filed 07/27/21 Page 2 of 7




 to protect a party or person from annoyance, embarrassment, oppression,

 or undue burden or expense, including one or more of the following: . . .

 requiring that a deposition be sealed and opened only on court order.”

 Fed. R. Civ. P. 26(c)(1)(f). Based upon the information available at the

 time, the Court ordered that “copies of the transcript of Dr. Aaron

 Spec[h]t’s deposition that have been disseminated to any counsel who is

 not counsel of record in the four bellwether cases must be destroyed.”

 (ECF No. 1290, PageID.39774.)

       Six months later, on April 24, 2021, the Chapman Plaintiffs filed a

 motion that included quotes from the Specht deposition transcript that

 was the subject of the Court’s October 21, 2020 protective order. (ECF

 No. 1710.) The Chapman Plaintiffs are not counsel on the four bellwether

 cases. Accordingly, the Court issued an order that Chapman Plaintiffs’

 counsel, Mark Cuker, show cause as to:

        (a) how, from whom, and when the Chapman Plaintiffs’
       counsel came into possession of the protected materials; (b)
       with whom the Chapman Plaintiffs’ counsel has shared the
       protected materials; and (c) whether the Chapman Plaintiffs’
       counsel has made copies of the protected materials as well as
       what he has done with the materials since gaining possession
       of them.

 (ECF No. 1718, PageID.62500.)

                                       2
Case 5:16-cv-10444-JEL-MKM ECF No. 1916, PageID.67197 Filed 07/27/21 Page 3 of 7




       Mr. Cuker filed a declaration in response to the show cause order.

 (ECF No. 1720.) In it, he did not address the Court’s October 21, 2020

 Order. However, he attached emails demonstrating the following:

     On February 4, 2021, Co-Lead Class Counsel Theodore Leopold
      requested of Co-Liaison Counsel for Individual Plaintiffs copies of
      certain transcripts, including the Specht transcript, under a
      protective order for the purpose of addressing VNA’s Daubert
      challenges to Co-Lead Class Plaintiffs’ experts. (ECF No. 1720,
      PageID.62524.)

     That same day, Co-Liaison Counsel Corey Stern granted
      permission for Mr. Leopold to have a copy of the transcript for that
      purpose. (Id. at PageID.62515.)

     Also on February 4, 2021, based on Mr. Stern’s permission, counsel
      for VNA provided a copy of the Specht transcript to Co-Lead Class
      Counsel Mr. Leopold and Michael Pitt. (Id. at PageID.62521.)

     Later, on March 9, 2021, counsel for Anderson Plaintiffs Valdemar
      Washington attached copies of the Specht transcript to an email
      and sent it to Mr. Cuker, indicating, “I have been told that there is
      no protective order on these deposition transcripts.” (Id. at
      PageID.1720.)

     Mr. Cuker responded and asked Mr. Washington, “Who told you
      that[?]” (Id.) Mr. Washington replied “Michael Pitt- however the
      transcript itself is marked ‘Highly Confidential’ which means that
      if you are planning to use it as a part of a filing with the Court there
      are certain procedures that you have to follow.” (Id.) This email
      from Mr. Washington was sent not only to Mr. Cuker, but also to
      attorneys Stephen Monroe (counsel for the Washington Plaintiffs)
      and Gladys Christopherson (Mr. Washington’s law partner). (Id.)
                                       3
Case 5:16-cv-10444-JEL-MKM ECF No. 1916, PageID.67198 Filed 07/27/21 Page 4 of 7




     The following day, on March 10, 2021, Mr. Washington forwarded
      an email that he received from Mr. Pitt stating: “Val: This is the
      email chain explaining how we got access to the Specht Transcript.”
      (Id. at PageID.62519.)

       Both Mr. Pitt and Mr. Washington were present at the October 21,

 2020 hearing when the Court ordered that the Specht transcript not be

 disseminated and that any copies obtained by counsel who were not on

 the bellwether cases be destroyed. (See ECF No. 1311, PageID.39866–

 67.) Further, all three counsel are counsel of record in this litigation and

 they received CM/ECF notification of the Court’s October 21, 2020

 written order at the time it was entered. (ECF No. 1290.)

       At the status conference held on May 28, 2021, the Court addressed

 this matter. (See May 28, 2021 Tr., ECF No. 1800.) As set forth at the

 conference, the dissemination of the Specht transcript by Mr. Pitt, Mr.

 Washington, and Mr. Cuker is a violation of the Court’s October 21, 2020

 Order.

       After the May 28, 2021 hearing, Mr. Washington filed a declaration

 that argued that he did not have a copy of the Specht transcript in his

 possession on October 21, 2020 – the inference being that since he

 obtained it after October 21, 2020, the Order to destroy it did not apply

 to him. More recently, Mr. Pitt submitted a declaration that took a
                                  4
Case 5:16-cv-10444-JEL-MKM ECF No. 1916, PageID.67199 Filed 07/27/21 Page 5 of 7




 similar approach. Specifically, Mr. Pitt stated that he made a “good faith

 determination that I was authorized to share this new transcript with

 attorney of record Valdemar Washington because it was released for an

 entirely different purpose and was relevant to an issue under

 consideration by the Court and the parties.” (ECF No. 1864-1,

 PageID.66122.) Neither Mr. Cuker, Mr. Washington, nor Mr. Pitt’s

 arguments acknowledge that this transcript is the very same

 transcript—not a “new” transcript—that was subject to the Court’s

 October 21, 2020 Order, which was never vacated.

       As set forth at the May 28, 2021 status conference, any relief from

 the Court’s October 21, 2020 Order should have been sought in the

 ordinary course set forth in the Federal Rules of Civil Procedure and this

 Court’s local rules and practice guidelines. This process is not

 complicated. Indeed, it has been done by many of the same counsel during

 the pendency of this litigation. Counsel’s explanations for disseminating

 a transcript that was subject to a strict protective order are inadequate

 and fail to take responsibility for violating a court order. Counsel are

 therefore admonished to follow the Court’s orders as this case moves

 forward.


                                       5
Case 5:16-cv-10444-JEL-MKM ECF No. 1916, PageID.67200 Filed 07/27/21 Page 6 of 7




                     ***********************************

       Because several counsel have now argued that the Specht

 deposition focused on some areas that are not specific to the four minor

 bellwether Plaintiffs’ medical records, the Court conducted its own

 review of the Specht transcript in camera. (See ECF No. 1819.) The Court

 has now reviewed the transcript only—not the exhibits—and makes the

 following determination:

       The deposition transcript of Aaron Specht is no longer subject to the

 Court’s Order issued on October 21, 2020. Rather, only those portions of

 the transcript that specifically discuss minor Plaintiffs’ medical and/or

 personally identifying information must be redacted.1 Any dissemination

 of the redacted transcript is subject to the protocols set forth in the Fifth

 Amended Case Management Order.

       Any counsel or other individual who possess unredacted copies of

 the transcript must destroy all copies immediately and may obtain only


       1 Based on the Court’s review, this includes, in Volume One of the two-volume
 transcript, pages 66, 73, 79, 82-85, 90, 146, 148-152, 159, 196-97, 303, and 305. In
 Volume Two, pages 127–143 must be redacted. If Co-Liaison Counsel for Individual
 Plaintiffs believe there are other pages that contain identifying names and medical
 information that should be included, they may set forth their arguments for any
 additional pages and/or lines they wish to be redacted in the normal course for
 addressing discovery matters in this litigation.
                                          6
Case 5:16-cv-10444-JEL-MKM ECF No. 1916, PageID.67201 Filed 07/27/21 Page 7 of 7




 the redacted version as set forth in this Order. Any exhibits to the

 transcript continue to be subject to the October 21, 2020 Order.

        For the reasons set forth above, Co-Liaison Counsel are ordered to

 make the redactions as identified above and the remaining portions of

 the transcript are no longer subject to the Court’s protective order. (ECF

 No. 1290.) The show cause order is now satisfied. (ECF No. 1718.)

 Further, the Court grants the Chapman Plaintiffs’ motion to file certain

 items under seal. (ECF No. 1719, 1823, 1837.) No further action need be

 taken by Chapman Plaintiffs in this regard.

       IT IS SO ORDERED.

 Dated: July 27, 2021                      s/Judith E. Levy
 Ann Arbor, Michigan                       JUDITH E. LEVY
                                           United States District Judge

                       CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was served
 upon counsel of record and any unrepresented parties via the Court’s
 ECF System to their respective email or First Class U.S. mail addresses
 disclosed on the Notice of Electronic Filing on July 27, 2021.

                                           s/William Barkholz
                                           WILLIAM BARKHOLZ
                                           Case Manager




                                       7
